DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 21 has been added. Claims 1-18 and 20-21 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of record does not anticipate or render obvious a spring acting on the pivotably moving rocker arm to bias the airflow regulator to a first state or that the actuator is supported by the engine. 
Examiner respectfully disagrees. The newly combined combination of the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso with the cooling airflow controlling structure of Pankuch uses the a spring [Honso: Para. 0010] to bias the air flow controller in an open position. Further, Honso and Pankuch teach all of the claimed features except for the actuator is supported by the engine.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 

Since applicant has not disclosed that the actuator supported by the engine does anything more than produce predictable results (i.e. providing an attachment location), the mere rearrangement of an actuator from one component to the engine is not considered to have patentable significance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Honso and Pankuch to include the actuator is supported by the engine to provide the predictable result of providing an attachment location for the actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honso et al. (US 2015/0020758 A1) hereinafter Honso and Pankuch et al. (US 2,638,881) hereinafter Pankuch.
Claim 1:

Honso doesn’t explicitly disclose a fixed first component comprising one or more passageways extending through the first component; and a rotatable second component comprising one or more passageways extending through the second component, the second component mounted adjacent the first component about a common rotational axis; the mechanical linkage causes relative rotation between the first and second components when actuated and preventing airflow to the engine is the result of milaligning passageways the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter the airflow regulator between the first and second states.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso with the cooling airflow controlling structure of Pankuch to provide a known structure and control mechanism for managing the cooling airflow to an engine thus improving efficiency.
Claim 2:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.

However, Pankuch does disclose further comprising: the first component comprising a plurality of first louvers, the one or more first passageways comprising a plurality of radially-oriented slots defined between the plurality of first louvers [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 23, 25]; and the second component comprising a plurality of second louvers, the one or more second passageways comprising a plurality of radially-oriented slots defined between the plurality of second louvers. [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29]
Claim 3:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 2.
Honso doesn’t explicitly disclose further comprising: the relative rotation between the first and second components taking place about a rotational axis; the plurality of first louvers angularly spaced apart and extending radially outward from the rotational axis; and the plurality of second louvers angularly spaced apart and extending radially outward from the rotational axis.
However, Pankuch does disclose further comprising: the relative rotation between the first and second components taking place about a rotational axis [Pankuch: 
Claim 4:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 2.
Honso doesn’t explicitly disclose further comprising: the first component being a first plate comprising the plurality of first louvers, the plurality of first louvers lying in a first plane; the second component being a second plate comprising the plurality of second louvers, the plurality of second louvers lying in a second plane; and wherein the plurality of first louvers remain in the first plane and the plurality of second louvers remain in the second plane in both the first and second states.
However, Pankuch does disclose further comprising: the first component being a first plate comprising the plurality of first louvers, the plurality of first louvers lying in a first plane; [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 23, 25] the second component being a second plate comprising the plurality of second louvers, the plurality of second louvers lying in a second plane; and [Pankuch: Col. 4, Lines 7-11; Fig. 5, Items 27, 29] wherein the plurality of first louvers remain in the first plane and the plurality of second louvers remain in the second plane in both the first and second states. [Pankuch: Col. 3, Line 74 to Col. 4, Line 6; Fig. 5, Items 23, 27, 28]
Claim 7:

Honso doesn’t explicitly disclose wherein the relative rotation between the first and second components takes place about a rotational axis that extends parallel to a primary direction of the first amount of cooling airflow in the first-state.
However, Pankuch does disclose wherein the relative rotation between the first and second components takes place about a rotational axis that extends parallel to a primary direction of the first amount of cooling airflow in the first-state. [Pankuch: Col. 2, Lines 40-44; Figs. 1, 4-5, Items 15, 23, 27, 28]
Claim 8:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the first component is fixed relative to an engine block of the internal combustion engine and the second component is rotatable relative to the engine block of the internal combustion engine.
However, Pankuch does disclose wherein the first component is fixed relative to an engine block of the internal combustion engine and the second component is rotatable relative to the engine block of the internal combustion engine. [Pankuch: Col. 3, Line 74 to Col. 4, Line 6; Figs. 1-5, Items 12, 20, 23, 27, 28]
Claim 9:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose

Claim 10:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the airflow regulator comprises an angular rotation limiter that limits the relative rotation between the first component and the second component to a predetermined angle of rotation.
However, Pankuch does disclose wherein the airflow regulator comprises an angular rotation limiter that limits the relative rotation between the first component and the second component to a predetermined angle of rotation. [Pankuch: Col. 4, Lines 12-15, Line 6; Fig. 5, Items 26, 30]
Claim 11:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose further comprising: the actuator comprising a manually-operated lever; and wherein the airflow regulator comprises a locking assembly that locks the first and second components in a selected one of the first and second states.
However, Pankuch does disclose further comprising: the actuator comprising a manually-operated lever; and [Pankuch: Fig. 5, Item 32] wherein the airflow regulator comprises a locking assembly that locks the first and second components in a selected one of the first and second states. [Pankuch: Col. 4, Lines 16-55; Fig. 5, Items 31-45]
Claim 13:

Honso doesn’t explicitly disclose a locking assembly that locks the first and second components in a selected one of the first and second states; and the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first component to alter the airflow regulator between the first and second states; the actuator is supported by the engine.
However, Pankuch does disclose a locking assembly that locks the first and second components in a selected one of the first and second states [Pankuch: Col. 4, Lines 24-55]; and the mechanical linkage comprising an operating rod having a first end 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine cooling apparatus actuation method, control strategy, and fail-safe biasing device of Honso with the cooling airflow controlling structure of Pankuch to provide a known structure and control mechanism for managing the cooling airflow to an engine thus improving efficiency.
Honso and Pankuch teach all of the claimed features except for the actuator is supported by the engine.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that the actuator supported by the engine does anything more than produce predictable results (i.e. providing an attachment location), the mere rearrangement of an actuator from one component to the engine is not considered to have patentable significance.

Claim 14:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 13.
Honso doesn’t explicitly disclose wherein the cooling airflow control subsystem is configured so that upon the locking assembly being disengaged when the airflow regulator is in the second state, the airflow regulator automatically returns to the first state.
However, Pankuch does disclose wherein the cooling airflow control subsystem is configured so that upon the locking assembly being disengaged when the airflow regulator is in the second state, the airflow regulator automatically returns to the first state. [Pankuch: Col. 4, Lines 24-55]
Claim 15:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the cooling airflow control subsystem is configured so that upon the locking assembly being disengaged when the airflow regulator is in the second state, the airflow regulator automatically returns to the first state.

Claim 16:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose the airflow regulator comprising: a first radial louver plate comprising a first central hub portion, a plurality of first radial louvres extending radially outward from the first central hub portion, and a plurality of first elongated radial slots between the plurality of first radial louvres that form passageways through the first radial louvre plate; and a second radial louver plate comprising a second central hub portion, a plurality of second radial louvres extending radially outward from the second central hub portion, and a plurality of second elongated radial slots between the plurality of second radial louvres that form passageways through the second radial louvre plate wherein the first and second radial louver plates are mounted adjacent to one another and capable of relative rotational movement that achieves the first and second states.
However, Pankuch does disclose the airflow regulator comprising: [Pankuch: Fig. 1, Item 20] a first radial louver plate comprising a first central hub portion, a plurality of first radial louvres extending radially outward from the first central hub portion, and a plurality of first elongated radial slots between the plurality of first radial louvres that form passageways through the first radial louvre plate; and [Pankuch: Col. 4, Lines 7-
Claim 17:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose wherein the actuator comprising a manually-operated lever that is operated by a user to alter the airflow regulator between the first and second states.
However, Pankuch does disclose wherein the actuator comprising a manually-operated lever that is operated by a user to alter the airflow regulator between the first and second states. [Pankuch: Fig. 5, Item 32]

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honso and Pankuch as applied to claim 1 above, and further in view of Elia et al. (US 10,519,847 B2) hereinafter Elia.
Claim 5:

Honso doesn’t explicitly disclose further comprising: the internal combustion engine being an air-cooled engine having one or more cooling fins a blower housing mounted to the engine and comprising an air inlet opening; an airflow generator mounted within the blower housing and aligned with the air inlet opening; and the airflow regulator covering the air inlet opening of the blower housing.
However Elia does disclose further comprising: the internal combustion engine being an air-cooled engine having one or more cooling fins [Elia: Col. 1, Lines 6-7; Fig. 2, Item 30].
Further, Pankuch discloses a blower housing mounted to the engine and comprising an air inlet opening; [Pankuch: Figs. 1-3, Items 18, 19, 22] an airflow generator mounted within the blower housing and aligned with the air inlet opening [Pankuch: Figs. 1-2, Item 15]; and the airflow regulator covering the air inlet opening of the blower housing. [Pankuch: Figs. 1-2, Item 20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Honso and Pankuch with the disclosure of Elia to provide an efficient means of cooling the engine with the air provided via the cooling system.
Claim 6:
Honso, Pankuch, and Elia as shown in the rejection above, disclose all the limitations of claim 1.

However Pankuch does disclose wherein the relative rotation between the first and second components takes place about a first rotational axis that is parallel to a second rotational axis of the airflow generator. [Pankuch: Col. 3, Line 74 to Col. 4, Line 6; Figs. 4-5, Items 15, 23, 27, 28]
Claim 12:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
Honso doesn’t explicitly disclose further comprising: the cooling airflow control subsystem further comprising a sensing element configured to detect a condition of the internal combustion engine that is indicative of oil dilution; and the sensing element operably coupled to the actuator so that: (1) upon the condition being detected, the actuator automatically adjusts the air flow regulator into the second state; and (2) upon the condition not being detected, the actuator automatically adjusts the air flow regulator into the first state.
However, Elia does disclose further comprising: the cooling airflow control subsystem further comprising a sensing element configured to detect a condition of the internal combustion engine that is indicative of oil dilution; and [Elia: Col. 4, Lines 41-49; Col. 5, Lines 19-33; Fig. 3, Item 24] the sensing element operably coupled to the actuator so that: (1) upon the condition being detected, the actuator automatically adjusts the air flow regulator into the second state; and (2) upon the condition not being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Honso and Pankuch with the disclosure of Elia to provide an accurate means of determining engine temperature improving control and performance.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Honso and Pankuch as applied to claim 1 above, and further in view of Sakakibara et al. (US 4,475,485) hereinafter Sakakibara.
Claim 21:
Honso and Pankuch, as shown in the rejection above, disclose all the limitations of claim 1.
	Honso doesn’t explicitly disclose wherein: the actuator is an electromagnetic actuator comprising a linearly translatable cylinder.
	However, Sakakibara does disclose wherein: the actuator is an electromagnetic actuator comprising a linearly translatable cylinder [Sakakibara: Col. 7, Lines 6-8]
	Further, Honso discloses coupled to a pivotable rocker arm and operable such that extending and retracting the cylinder rotates the rocker arm; and the spring is a coiled tension spring having a first end coupled to the pivotably movable rocker arm of the mechanical linkage, and a second end coupled to the fixed first component to bias the airflow regulator toward the first state. [Fig. 4, Items 13, 14, and 16]
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elia, Honso, and Pankuch.
Claim 18:
Elia discloses an engine apparatus comprising: an internal combustion engine; a cooling airflow control subsystem comprising, [Elia: Fig. 2, Items 10, 30] in operable cooperation: a sensing element configured to detect a condition of the engine indicative of oil dilution; an airflow regulator and operably coupled to the sensing element, the airflow regulator alterable between: (1) a first-state in which a first amount of cooling airflow is allowed to reach the engine; and (2) a second-state in which a second amount of cooling airflow is allowed to reach the engine, the first amount being greater than the second amount; [Elia: Col. 4, Lines 41-49 Col. 5, Lines 19-33; Fig. 3, Item 24] the airflow regulator comprising: a stationary first component comprising radially-elongated passageways extending through the first component; [Elia: Figs. 1-2, Items 50, 52] a rotatable second component comprising radially-elongated passageways extending through the second component, the second component mounted adjacent the first component about a common rotational axis; [Elia: Figs. 1-2, Items 10, 12, 14] wherein upon the sensing element detecting the condition, the airflow regulator being altered from the first-state to the second-state. [Elia: Col. 5, Lines 19-33; Fig. 3, Item 24]

However, Honso discloses a resilient element biasing the airflow regulator toward the first state; [Honso: Para. 0009, 0029-0031] wherein the resilient element comprises a spring acting on the pivotably movable rocker arm to bias the airflow regulator toward the first state. [Honso: Para. 0009, 0029-0031]
Further, Pankuch discloses an actuator supported by the engine and operably coupled to the airflow regulator by a mechanical linkage to cause relative rotation between the first and second components when actuated so that the airflow regulator can be altered between the first and second states [Pankuch: Col. 4, Lines 16-55; Fig. 5, Items 31-45]; and the mechanical linkage comprising an operating rod having a first end coupled to the second component and a second end coupled to a pivotably movable rocker arm operated by the actuator such that actuating the actuator rotates the rocker arm and causes the second component to rotate relative to the first 
Elia, Honso, and Pankuch teach all of the claimed features except for the actuator is supported by the engine.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that the actuator supported by the engine does anything more than produce predictable results (i.e. providing an attachment location), the mere rearrangement of an actuator from one component to the engine is not considered to have patentable significance.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elia, Honso, and Pankuch to include the actuator is supported by the engine to provide the predictable result of providing an attachment location for the actuator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Elia with the disclosure of Honso to provide a fail-safe function to prevent occurrence of overheating even when an actuator becomes inoperable.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elia, Honso, and Pankuch as applied to claim 18 above, and further in view of Sakakibara.
Claim 20:
Elia, Honso, and Pankuch, as shown in the rejection above, disclose all the limitations of claim 18.
Elia also discloses wherein the sensing element comprises a temperature sensor [Elia: Fig. 3, Item 24].
Elia doesn’t explicitly disclose and the actuator is an electromagnetic actuator.
However, Sakakibara does disclose and the actuator is an electromagnetic actuator. [Sakakibara: Col. 7, Lines 6-8]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Elia, Honso, and Pankuch with the disclosure of Sakakibara to provide a means of taking the signal provided by a controller to actuate the shutters efficiently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747